Citation Nr: 0529901	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the veteran's claims of 
entitlement to service connection for right ear hearing loss 
and bilateral ankle disability.  The veteran perfected a 
timely appeal of this determination to the Board.

Although the RO has denied service connection for bilateral 
ankle disability, because the condition is not rated a 
bilateral disorder, the Board has recharacterized the issue 
as separate claims as indicated on the title page.

In his February 2004 Substantive Appeal, the veteran asserted 
an informal claim of entitlement to service connection for 
tinnitus.  To date, VA has not adjudicated this issue and it 
is referred to the RO for appropriate action.

In a signed, September 2005 statement, the veteran withdrew 
his request to testify at a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, both of the veteran's claims 
must unfortunately be remanded for further development and 
adjudication.

In his June 2003 Notice of Disagreement (NOD), in the context 
of challenging the RO's denial of service connection for 
right ear hearing loss and for right and left ankle 
disability, the veteran reported that he was rated as totally 
disabled by the Social Security Administration (SSA).  To 
date, however, VA has not attempted to associate with the 
claims folder records from the SSA and consider them in the 
adjudication of this appeal.  Under the law, however, VA is 
obliged to obtain and consider SSA records, and therefore the 
Board has no discretion and must remand this matter.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2005).  

Further, with respect to the veteran's right ear hearing loss 
claim, the Board observes that the RO denied service 
connection on the basis that the condition pre-existed and 
was not aggravated by service.  The report of Medical 
Examination at service induction, dated in January 1968, 
reflects that he a hearing threshold of 55 decibels at 4000 
hertz.  In addition, the service physician indicated that the 
veteran was classified at "H-2 audio."  

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
the Report of Medical Examination at service entry shows that 
the veteran was noted to have a pre-existing right ear 
hearing loss at 4000 hertz.  Therefore, it appears that the 
veteran's right ear hearing loss may have existed prior to 
service.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 
370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. 
App. 238 (1994).  

If a pre-existing disorder is noted upon entry into service, 
however, service connection may be granted based on 
aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 
F.3d at 1096.  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In light of the foregoing, the Board concludes that the 
veteran should be provided appropriate VA examinations for 
his right ear hearing loss and bilateral ankle problems, and 
in the examination reports, the examiners should comment as 
to the likelihood that the disabilities were incurred in or 
aggravated by service.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any right ear hearing loss found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to: 

(a).  Does the veteran have a current 
right ear hearing loss?

(b).  If the examiner finds that the 
veteran has developed right ear 
hearing loss, the examiner must state 
whether the disorder had its onset 
during his period of active service, 
or was caused by any incident that 
occurred during such active service.

(c).  Did a right ear hearing loss 
exist prior to the veteran's period of 
active duty?  If so, state (if 
possible) the approximate date of 
onset of any such disorder.

(d)  If right ear hearing loss pre-
existed the veteran's period of active 
duty, did that any such disorder 
increase in disability during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
of any such condition due to or during 
service, resulting in any current 
disability.

(e).  If the veteran's right ear 
hearing loss increased in disability 
during service, was that increase due 
to the natural progression of the 
disease?

(f).  If the examiner finds that right 
ear hearing loss did not exist prior 
to the veteran's period of active 
duty, is it as least as likely as not 
that any such disorder had its onset 
during service, or was it caused by 
any incident that occurred during 
service?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After associating with the claims 
folder any outstanding records obtained 
pursuant to the above requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any right and/or left ankle disability 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  The 
examiner should rule in or exclude 
diagnoses of right and left ankle 
disability.  Thereafter the examiner must 
offer an opinion as to whether it is at 
least as likely as not any right or left 
ankle disability found to be present is 
related to or had its onset during the 
veteran's period of active duty.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

5.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


